                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

KCI AUTO AUCTION, INC.,                               )
                                                      )
                           Judgment Creditor,         )
                                                      )
vs.                                                   ) Case No. 19-1040-EFM-GEB
                                                      )
TOM EPHREM, et al.,                                   )
                                                      )
                           Judgment Debtors.          )
                                                      )

                            MEMORANDUM AND ORDER
                              ON ATTORNEY FEES

      This matter is before the Court on Judgment Creditor KCI Auto Auction, Inc.’s

Motion to Enforce Order Requiring Defendants Tom Ephrem, David Ephrem, Danny

Ephrem, Angelo Jefferson, and Quality Used Cars, LLC (“Judgment Debtors”) to Make

Payment to KCI of the Court-Ordered Attorney Fees, Costs, and Expenses (ECF No. 52).

No response was filed by any Judgment Debtor, and the Court is prepared to rule. After

review of the Creditor’s briefing, and consideration of all information presented in the

Court’s prior hearings on October 4 and November 6, 2019, the Court GRANTS IN PART

and DENIES IN PART the motion.

I.    Background

      The dispute between KCI Auto Auction, Inc. (“KCI”) and Tom Ephrem, David

Ephrem, Danny Ephrem, Angelo Jefferson, and Quality Used Cars, LLC (collectively the

“Judgment Debtors”) began in the United States District Court for the Western District of

Missouri in KCI Auto Auction, Inc. v. Alonzo D. Anderson, et al., Case No. 17-06086-CV-

                                           1
SJ-NKL, in July 2017.1 In that suit, KCI brought a diversity action against the Judgment

Debtors and others for breach of contract and several other claims.2 Ultimately, the District

Court in the Western District of Missouri entered a Consent Judgment in favor of KCI and

against each of the Judgment Debtors jointly and severally in the amount of $300,000.00.3

For a more detailed discussion of the underlying lawsuit, see this Court’s Memorandum

and Order filed October 22, 2019.4

       On February 22, 2019, KCI registered its foreign judgment against Anderson in this

Court.5 KCI made several attempts to learn about the Judgment Debtors’ assets, property,

and income from which the foreign judgment might be satisfied.6 When the Debtors failed

to respond to discovery requests, KCI filed a motion to compel and sought sanctions.7

       When the Judgment Debtors did not respond to KCI’s Motion to Compel, this Court

filed a Notice of Hearing and Order to Show Cause for the Judgment Debtors to appear in

person on October 4, 2019.8 KCI appeared at the October 4 hearing through its counsel.




1
  KCI Auto Auction, Inc. v. Alonzo D. Anderson, et al, No. 17-06086-CV-SJ-NKL (W. Dist. Mo.,
filed July 24, 2017).
2
  Id. at First Am. Compl. (ECF No. 41, filed Sept. 12, 2017)).
3
  Id. at Consent Judgment (ECF No. 97 at 1, filed Jan. 5, 2018).
4
  Mem. and Order, ECF No. 50 (citing Order on Pl.’s Motion for Sum. J. in KCI Auto Auction,
Inc., No. 17-06086-CV-SJ-NKL (W. Dist. Mo., filed April 13, 2018)).
5
  ECF No. 1.
6
   See, e.g., Applications for Writs of Execution (ECF Nos. 6-11); Writs (ECF Nos. 14-19);
Certificates of Service of discovery requests (ECF Nos. 20-21); Application (ECF No. 31) and
Second Writs (ECF Nos. 32-37).
7
  ECF No. 40.
8
  ECF No. 41.
                                             2
Barry Ristick was the only Judgment Debtor to appear for the October 4 hearing.9 All other

Judgment Debtors failed to appear.

       After the hearing the undersigned ordered all Judgment Debtors, aside from Mr.

Ristick, to pay KCI’s attorney fees incurred in connection with the Debtors’ failure to

respond to the discovery.10 Because Mr. Ristick appeared for the hearing, he was not

ordered to pay any part of the fees and expenses.11 The Court ordered KCI to submit

documentation regarding expenses and fees to the Court by November 6, 2019.12

       Following the Court’s Order, KCI filed its instant motion for attorney fees (ECF

No. 52), to which the Court now turns.

II.    KCI’s Request

       In its motion, KCI contends it will have incurred through the November 6 hearing

date a total of $19,126.21 in reasonable expenses. This sum includes Mr. Stewart’s

attorney fees at $295 per hour and expenses associated with court filings and other work

pertaining to counsel’s post-judgment attempts to gather information from the Judgment

Debtors. In Exhibit 1 attached to KCI’s motion, the attorney fees and expenses are outlined

by date order and briefly explained.           KCI’s counsel contends his hourly rate is




9
  At the October 4, 2019 hearing, Mr. Ristick stated he was in the process of hiring an attorney to
represent him in this matter. However, no attorney appeared at the October 4, 2019 hearing on
Mr. Ristick’s behalf. No attorney has since entered his or her appearance on behalf of Mr. Ristick.
10
   Mem. and Order, ECF No 50 at 9-10.
11
   Id. at 10.
12
   Id.
                                                3
“commensurate with the prevailing and recognized rates for attorneys of similar experience

litigating in the Kansas City region.”13

       KCI asks the Court to order Tom Ephrem, David Ehprem, Danny Ephrem, Angelo

Jefferson and Quality Used Cars, LLC to be jointly and severally liable for the $19,126.21

in fees and to make payment to KCI within seven days of such order. In the event the

named Debtors fail to make such a payment, KCI asks that the Court enter contempt orders.

III.   Legal Standard

       This Court has already determined KCI is entitled to reasonable attorney fees and

expenses. The question now before the Court is how to determine the amount of those

attorney fees and expenses. Reasonable attorney fees awarded for failure to respond to

discovery are typically calculated using the lodestar approach.14 The lodestar figure is

computed by multiplying the reasonable hours spent by counsel on the discovery issue by

a reasonable hourly rate.15 The party seeking fees bears the burden to prove it is entitled




13
   ECF No. 52 at 2.
14
   Rogers v. Bank of Am., N.A., No. 13-1333-CM-TJJ, 2014 WL 6632944, at *1 (D. Kan. Nov. 21,
2014) (citing Kayhill v. Unified Gov't of Wyandotte Cnty./Kan. City, Kan., 197 F.R.D. 454, 459
(D. Kan. 2000) (citing Jane L. v. Bangerter, 61 F.3d 1505, 1509 (10th Cir.1995)) (other internal
citations omitted).
15
    Id. at *1 (citing Kayhill, 197 F.R.D. at 459 (citing Jane L., 61 F.3d at 1509)). See
also Presbyterian Manors, Inc. v. Simplexgrinnell, L.P., No. 09–2656–KHV, 2010 WL 4942110,
at *4 (D. Kan. Nov. 30, 2010) (using “lodestar” method to determine reasonable attorney's fee
under Fed. R. Civ. P. 37(a)(5)(C)); see also Gudenkauf v. Stauffer Communications, Inc., 953 F.
Supp. 1237, 1240 (D. Kan. 1997) (citing Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).
                                               4
to an award of fees, and to document the proper hours expended and hourly rates.16 If the

movant meets this burden, the lodestar amount is presumed to be a reasonable fee.17

       There are, then, two prongs of analysis in the lodestar approach: (1) the

reasonableness of the requesting attorney’s hourly rate, and (2) the reasonableness of the

hours spent by counsel. Each step is analyzed by the court in determining an appropriate

fee.

       “The first step in setting a rate of compensation for the hours reasonably expended

is to determine what lawyers of comparable skill and experience practicing in the area in

which the litigation occurs would charge for their time.”18 “[T]he burden is on the fee

applicant to produce satisfactory evidence—in addition to the attorney’s own affidavits—

that the requested rates are in line with those prevailing in the community for similar

services by lawyers of reasonably comparable skill, experience, and reputation.”19 “Only

if the district court does not have before it adequate evidence of prevailing market rates

may the court, in its discretion, use other relevant factors, including its own knowledge, to

establish the rate.”20 It is within the district court’s discretion to determine the hourly rate




16
   Rogers, 2014 WL 6632944, at *1 (citing Southern Star Cent. Gas Pipeline, Inc. v. Cline, No.
10–2233-JAR-DJW, 2014 WL 186036, at *2 (D. Kan. Jan. 15, 2014) (citing Case v. Unified Sch.
Dist. No. 233, 157 F.3d 1243, 1249–50 (10th Cir. 1998)).
17
   Id. (citing Southern Star Cent. Gas Pipeline, 2014 WL 186036, at *2 (other internal citations
omitted; see also Gudenkauf v. Stauffer Communications, Inc., 953 F. Supp. 1237, 1240 (D. Kan.
1997) (citing Mertz v. Merrill Lynch, Pierce, Fenner & Smith, 39 F.3d 1482, 1493 (10th Cir.
1994)).
18
   Id. at *2 (quoting Case, 157 F.3d at 1256).
19
   Id. (quoting Blum, 465 U.S. at 895 n. 11).
20
    Id. (quoting Ellis v. Univ. of Kan. Med. Ctr., 163 F.3d 1186, 1203 (10th Cir.
1998) (quoting Case, 157 F.3d at 1257)).
                                               5
used to determine the lodestar, because the trial judge is familiar with the case and the

prevailing fee rates in the area.21

       The second prong of the lodestar analysis is to determine whether the number of

hours spent by counsel in seeking the discovery is reasonable. Again, the burden is on the

party requesting fees to demonstrate the billed hour are reasonable “by submitting

meticulous, contemporaneous time records that reveal . . . all hours for which compensation

is requested and how those hours were allotted to specific tasks.”22 In its discretion, the

court also examines whether the applicant has exercised “billing judgment,” and may

reduce the number of hours devoted to specific tasks if the number of hours claimed by

counsel includes hours that were “unnecessary, irrelevant, and duplicative.”23 If the court

reduces the number of hours claimed by counsel, “the court need not identify and justify

each disallowed hour but need only articulate reasons for a general reduction of hours

needed to arrive at a reasonable number of hours.”24 The court is justified in reducing the

reasonable number of hours if the attorney’s time records are sloppy and imprecise and fail

to document adequately how he or she utilized large blocks of time.25




21
   Gudenkauf, 953 F. Supp. at 1240 (citing Lucero v. City of Trinidad, 815 F.2d 1384, 1385 (10th
Cir. 1987)).
22
   Rogers, 2014 WL 6632944, at *2 (quoting Case, 157 F.3d at 1250).
23
   Id. (citing Case, 157 F.3d at 1250; Carter v. Sedgwick Cnty., Kan., 36 F.3d 952, 956 (10th Cir.
1994).
24
   Id. (citing Case, 157 F.3d at 1250).
25
   Id.; see also Smith v. Century Concrete, Inc., No. 05-2105-JAR, 2007 WL 2155680 at *1 (July
25, 2007) (internal citations omitted).
                                                6
III.   Discussion

       With these legal principles in mind, the Court turns to KCI’s request for attorney

fees and expenses. In its motion, KCI requested $19,126.21 in fees and expenses.26 This

sum comprised of $983.71 for various expenses, including: postage ($35.48); photocopies

($128.23); travel expenses ($370) (mileage between counsel’s office in Shawnee, Kansas

and the Wichita courthouse); and vehicle title certifications ($450). The remainder of the

fee request consists of $18,142.50 in attorney fees. KCI is represented by Shawn E. Stewart

of the Stewart Law Firm, L.C., which billed 61.50 hours for the time spent on matters

related to post-judgment discovery issues. In its motion, KCI asserts $295 per hour is the

prevailing rate for attorneys of similar experience litigating in the Kansas City area.27

       As part of the discussion regarding the attorney fees and expenses requested in this

matter, it must be noted that KCI filed a companion lawsuit to this case: KCI Auto Auction,

Inc. v. Alonzo Anderson, No. 19-1138-EFM-GEB.28 Alonzo Anderson was another of the

named defendants in the Missouri action, but because he did not agree to the judgment in

that case and the court entered a separate summary judgment against him,29 KCI registered


26
   ECF No. 52 at 1. See Exhibit 1 for detailed list of expenses.
27
   ECF No. 52 at ¶ 3.
28
   KCI Auto Auction, Inc. v. Alonzo Anderson, No. 19-1138-EFM-GEB (D. Kan. filed July 17,
2018). A third case, KCI Auto Auction, Inc. v. Alonzo Anderson, et al., No. 19-1137-EFM-GEB
(D. Kan. filed Feb. 16, 2018), naming Anderson as well as the parties listed in No. 19-1040 and
Lucky 7 Used Cars, was also filed. However, the Judgment Creditor has not pursued court action
in No. 19-1137. The -1137 and -1138 cases were initially filed in 2018 in the District of Kansas
with assigned “miscellaneous” action case numbers; however, when the matters became contested,
the miscellaneous actions were converted into regular civil actions; hence the “19” case numbers.
29
   For a more detailed discussion of the underlying lawsuit, see this Court’s Memorandum and
Order at 2-4 (ECF No. 23, filed Oct. 22, 2019) (citing KCI Auto Auction, Inc. v. Alonzo D.
Anderson, et al., No. 17-06086-CV-SJ-NKL (W. Dist. Mo.) at Order on Pl. KCI Auto Auction’s
Motion for Sum. J., pp. 1-3 (ECF No. 115, filed April 13, 2018)).
                                               7
the judgment separately. In KCI v. Anderson, like this case, KCI was unable to gather post-

judgment discovery from Anderson. KCI filed a motion to compel Anderson to respond

to discovery and asked the Court to order Anderson to show cause.30 Both the instant

matter and the Anderson case were heard together on October 4, 2019, but Anderson failed

to appear.31 The Court entered an order directing Anderson to pay KCI’s reasonable

expenses, including attorney fees, for his failure to respond to discovery.32 KCI responded

by filing a similar motion for attorney fees and expenses, in which it requested a total of

$18,816.30.33 Like the Judgment Debtors in this case, Anderson was ordered to appear on

November 6, 2019 with discovery responses in hand, but he failed to appear during the

November 6 hearing when the cases were again heard together. Given the related nature

of this action and the simultaneous hearings, the Court must take this companion matter

into consideration when reviewing the fees requested in both cases.

       A.     Lodestar Analysis

              1.     Reasonable Hourly Rate

       The first prong of the Court’s analysis in determining the lodestar is to examine the

hourly rate charged by requesting counsel. Reasonable fees “are to be calculated according

to the prevailing market rates in the relevant community.”34 Unfortunately, Mr. Stewart

did not provide any evidence or sworn affidavits to support his claim that his rate is in line


30
   Motion to Compel and Request for Sanctions, No. 19-1138-EFM-GEB, ECF No. 16 (filed May
23, 2019).
31
   See Mem. and Order, No. 19-1138-EFM-GEB, ECF No. 23 (filed Oct. 22, 2019).
32
   Id.
33
   Motion for Attorney Fees, No. 19-1138-EFM-GEB, ECF No. 25 (filed Nov. 5, 2019).
34
   Rogers, 2014 WL 6632944, at *2 (citing Blum, 465 U.S. at 895).
                                              8
with the prevailing market rate. However, this is not fatal to his claim. If the Court is not

provided adequate evidence of prevailing market rates, the Court may, in its discretion, use

other relevant factors, including its own knowledge, to establish the rate.35 The Court,

based on its knowledge and experience, agrees $295 per hour is a reasonable rate for the

Kansas City area and counsel’s expertise and experience. Additionally, in a 2017 opinion

from this District, the market rates of lawyers in the Kansas City metropolitan area were

thoroughly examined. Following that guidance, it appears the $295 per hour rate sought

by KCI is reasonable, and in fact less than, the rates awarded in that case three years ago.36

Therefore, in light of this previous analysis of that case and given its knowledge of and

experience, the Court finds $295 per hour to be a reasonable rate.

       2.     Reasonable Hours Expended

       Having found counsel’s hourly rate to be reasonable, the Court turns to whether the

number of hours expended by counsel were reasonable. As noted above, in its discretion,

“[t]he Court may exclude hours related to overstaffing, duplication, and excessiveness, or

that are otherwise unnecessary.”37 This forms the basis of the Court’s primary concern for

this fee request: many of the same billing entries requested in KCI v. Anderson, No. 19-

1138-EFM-GEB, are also claimed in this matter.38 In fact, the bulk of entries on the two




35
   Id. (quoting Ellis, 163 F.3d at 1203 (quoting Case, 157 F.3d at 1257)).
36
   Fox v. Pittsburg State Univ., 258 F. Supp. 3d 1243, 1271 (D. Kan. 2017). As a result of the
disputed rates and supporting evidence provided by opposing parties, the court in Fox thoroughly
examined the market rates of lawyers in the Kansas City metro area and awarded counsel an hourly
rate ranging from $350 per hour to $400 per hour.
37
   Rogers, 2014 WL 6632944, at *3 (citing, e.g., Hensley, 461 U.S. at 433).
38
   Compare Case No. 19-1040, ECF 53-1 with Case No. 19-1138, ECF No. 25-1.
                                               9
requests are identical from September 13, 2019 through November 6, 2019.39              The

following billing entries are identical in both cases:

       46.5 hours of attorney time (totaling $13,717.50);

       $128.23 for photocopies (dated October 4, 2019);

       $185 mileage (for the October 4, 2019 hearing);

       $450 Vehicle title certification (dated October 30, 2019); and

       $185 mileage (for the November 6, 2019 hearing).

The Court does not deny that Mr. Stewart should be appropriately reimbursed for his

expenses. However, these items were billed twice—the same activity was sought from the

Judgment Debtors in both cases. Therefore, in its discretion, the Court reduces these billed

expenses by half to account for such duplication.

       In addition to this reduction, the Court also compares those billed items that were

not completely identical in both cases. Although the remainder of the charges were not

entirely identical, in both this case and No. 19-1138-EFM-GEB, the same counsel prepared

a substantially similar motion to compel in each case—but charged each matter separately

as if preparing a new motion in each respective case. For example, in this action, counsel

charged as follows:

       5.25 hours for motion to compel (June 4, 2019);

       1.75 hours to research and review caselaw on sufficiency of mailing notice of

          motion to compel (June 7, 2019); and


39
 Compare the expenses in this case, ECF No. 52-1, Ex. 1, to the expenses in No. 19-1138-EFM-
GEB, ECF No. 25-1, Ex. 1.
                                              10
       5 hours of research on the same topic (June 17, 2019).

This brings the total number of hours spent on the motion to compel and mailing issue in

this case to 12 hours of attorney time. And if that were all the time spent, the Court may

not raise an eyebrow. But in No. 19-1138-EFM-GEB, counsel charges a total of 14 hours

preparing that motion to compel.40 When comparing the motions filed in each case, the

Court notes there are some differences; however, the law cited in each is similar if not

identical in parts, and the motions stem from the same Missouri action on the same set of

facts. In sum, counsel billed 26 hours to prepare two motions to compel that were

substantially similar. For this reason, the Court finds the hours to be duplicative and

unnecessary, and will also reduce by half the number of hours counsel spent working on

the motion to compel. In this matter, the Court will permit 6 hours of attorney time between

June 4, 2019 and June 17, 2019 for preparation of the motion to compel.

       B.     Permitted Fees and Expenses

       In the Court’s discretion, applying the above reasoning and upon a detailed review

of counsel’s billing statement, the Court find the following charges should be included as

reasonably incurred by Judgment Creditor KCI for the Judgment Debtors’ failure to

respond to discovery:

             Date                     Hours/Expense                 Allowed Amount
 May 24, 2019                   1.5 hours (sending             $442.50
                                discovery requests)


40
  See No. 19-1138-EFM-GEB, ECF No. 25-1 (Ex. 1). In that case, counsel charged the following:
6 hours on preparing the motion to compel on May 22, 2019, and 8 hours on preparing the motion
to compel on May 23, 2019, for a total of 14 hours preparing the motion to compel.
                                             11
May 24, 2019             USPS Postage                   $35.48
June 4, 7 and 17, 2019   6.0 hours (Prepare motion      $1,770.00
                         to compel)
Sept. 13, 2019           .25 hours (review order        $73.75
                         issued by Court)
Oct. 4, 2019             5.375 hours (prepare for       $1,585.63
                         show cause hearing)
Oct. 4, 2019             Photocopy expenses             $64.12
Oct. 4, 2019             Mileage – travel               $92.50
Oct. 5, 2019             5.0 hours (travel to Wichita $1,475.00
                         for hearing; investigate
                         vehicles at Judgment
                         Debtor properties)
Oct. 22, 2019            .25 hours (review order        $73.75
                         issued by Court)
Oct. 30, 2019            2.0 hours (travel to Topeka; $590.00
                         obtain information from
                         Kansas Vehicle Title
                         Service, Motor Vehicle
                         Division
Oct. 30, 2019            Vehicle Title Certifications   $225.00
                         (for Judgment Debtor
                         vehicle information)
Nov. 5, 2019             .75 hours (draft Motion to     $221.25
                         Enforce)
Nov. 5, 2019             4.625 hours (prepare for       $1,364.38
                         Nov. 6 hearing)
Nov. 6, 2019             5.0 hours (travel to Wichita $1,475.00
                         and presentation of
                         argument at hearing)
Nov. 6, 2019             Mileage – travel               $92.50
                         TOTAL:                         $9,580.86




                                      12
IV.    Conclusion

       For the above reasons, the Court grants KCI’s motion in part and finds Tom

Ephrem, David Ehprem, Danny Ephrem, Angelo Jefferson and Quality Used Cars, LLC to

be jointly and severally liable for the fees incurred by KCI’s counsel in attempting to

discover relevant and appropriate post-judgment information from the Debtors. The

motion is denied in part in that the fee award is reduced to $9,580.86 and the payment is

expected to be made to KCI within 21 days of the filing of this order. In the event the

named Judgment Debtors fail to make such a payment, the Court will recommend

additional contempt orders.41

       IT IS THEREFORE ORDERED that KCI’s Motion to Enforce Order Requiring

Defendants Tom Ephrem, David Ephrem, Danny Ephrem, Angelo Jefferson, and Quality

Used Cars, LLC (“Judgment Debtors”) to Make Payment to KCI of the Court-Ordered

Attorney Fees, Costs, and Expenses (ECF No. 52) is GRANTED IN PART AND

DENIED IN PART as outlined above. Tom Ephrem, David Ehprem, Danny Ephrem,

Angelo Jefferson and Quality Used Cars, LLC are jointly and severally ORDERED to

make payment to KCI in the amount of $9,580.86 within 21 days of the filing of this Order.

       IT IS FURTHER ORDERED that the Clerk shall mail this Memorandum and

Order to the Judgment Debtors at their last known addresses as follows:

       Tom Ephrem
       6502 E. 15th Street N
       Wichita, KS 67206


41
  By separate order, the undersigned U.S. Magistrate Judge is filing an Order Certifying Facts to
the District Judge recommending contempt (ECF No. 61) contemporaneously with this order.
                                               13
     David Ephrem
     6502 E. 15th Street N
     Wichita, KS 67206

     Danny Ephrem
     8002 E. Peach Tree Lane
     Wichita, KS 67207

     Angelo Jefferson
     8001 E. Orme
     Wichita, KS 67207

     Quality Used Cars, LLC
     Registered Agent and Managing Member: Angelo Jefferson
     8019 E. Orme Street
     Wichita, KS 67207

IT IS SO ORDERED.

     Dated this 6th day of March, 2020 at Wichita, Kansas.



                                      GWYNNE E. BIRZER
                                      United States Magistrate Judge




                                        14
